 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   JENNIFER HUH, an individual,              CASE NO. 2:19-cv-00170-WBS-KJN
12                   Plaintiff,                ORDER GRANTING PLAINTIFF’S
                                               REQUEST TO PARTICIPATE IN
13         v.                                  MOTION TO DISMISS/MOTION TO
                                               STRIKE HEARING BY TELEPHONE
14 MONO COUNTY OFFICE OF
   EDUCATION; STACEY ADLER;
15 and DOES 1 through 30, inclusive,

16                   Defendants.
17

18

19                 Plaintiff’s request is granted to permit Plaintiff’s counsel Mia Munro
     to attend the hearing scheduled for Defendants’ Motion to Dismiss for Failure to
20
     State A Claim Upon Which Relief Can Be Granted Pursuant to FRCP 12b(6) and
21   Motion to Strike Pursuant to FRCP 12(f) on May 20, 2019 at 1:30 p.m.
22   telephonically. The courtroom deputy shall email counsel with instructions on how
     to participate in the telephone conference call. Ms. Munro can also be reached at
23
     phone number 310-273-3180.
24
     Dated: April 3, 2019
25

26
27

28
                                                1
           ORDER RE PLAINTIFF’S REQUEST TO PARTICIPATE IN MOTION HEARING BY TELEPHONE
